DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 7/16/2018 remains acknowledged.  
Applicant's election with traverse of CGS 21680 under elected Group I, and is administered alone, in the reply filed on 7/16/2018 remains acknowledged.  
Claims 8-16, 39, 41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/16/2018.
Claim 7 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/16/2018.

Response to Arguments
Applicant’s arguments, see p. 5 last paragraph, filed 3/25/2021, with respect to the rejection(s) of claim(s) 1-5 & 40 under 35 USC 102/103 over Cassada have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn, in view of the limiting claim amendment, requiring, in one alternative, a subject who has been subjected to bone trauma, which is not explicitly taught by Cassada (there is also no discussion of spinal fusion by the subjects of Cassada).  However, upon further consideration, a new ground(s) of rejection is made as set forth below.
Applicant’s arguments, see p. 6 third paragraph, filed 3/25/2021, with respect to the rejection(s) of claim(s) 1-6 & 40 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn, in view of the limiting claim amendment, requiring, in one alternative, a subject who has been subjected to bone trauma, which is not explicitly taught by Cassada (there is also no discussion of spinal fusion by the subjects of Cassada) or Rork.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6 & 40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cronstein (WO 2009/061516 A1; 2009).
Cronstein teaches methods for reducing or inhibiting bone resorption, osteoclast differentiation and stimulation and the loosening of medical prostheses by administering a compound that modulates an adenosine receptor, such as the adenosine A2A receptor in particular, an agonist of an adenosine A2A receptor; the compounds include Applicant elected CGS-21680 (abstract).
Replacement of damaged hips and knees is among the most common surgical procedures performed in the United States and other developed countries; the most pressing difficulty in the development of bone resorption and loosening of the prosthesis leading to early reimplantation [0006].
Effective amounts are discussed at [0058].  The Examiner construes an amount sufficient to agonize the adenosine A2A receptor using Applicant elected CGS-21680 to be an amount that satisfies the instant therapeutically effective amount limitation of claim 1.  This type activity is discussed at [0060].

Regarding the wherein clause of claim 1, the Examiner notes wherein clause is construed as a characteristic result of the recited administration step, when the patient has suffered trauma to the bone and/or who is going to undergo spinal fusion.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
See also MPEP 2112.02 (II): when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).
See MPEP 2112 (I): 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
The wherein clause amounts to a scientific explanation for the prior art’s functioning, which does not render the old process patentably new to Applicant; and it corresponds to a new function inherently present in the prior art method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-6 & 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al (US 2008/0064653 A1; 2008).
Li teaches a method for treatment of injury to nerve cells, which can use at least on A2A receptor modulatory to enhance the healing of the injured cells (abstract).  
[0003] Spinal cord injury can result from trauma, e.g., in a car accident or fall from a horse, or from spinal cord ischemia which can occur during surgery that necessitates clamping the aorta, such as repair of vascular tears. Agonists of A2A adenosine receptors have been reported to reduce spinal cord inflammation and injury when administered immediately after spinal cord ischemia or trauma.
[0023] The invention provides a therapeutic method for treating a nerve injury in a mammal where the injury may be caused by a traumatic … event. Such events include direct trauma such as head injuries, compression of nerves, blunt force trauma to the nerve cells and the like… . The method includes administration to a mammal in 2A adenosine receptor modulating compound of formula I, or a pharmaceutically acceptable salt thereof to prevent damage to promote healing of the nerve cells.
Claim 1 teaches a therapeutic method of treating a central nervous system injury in a mammal, comprising administering to a mammal in need thereof a therapeutically effective amount of an A2A adenosine receptor modulator; claim 20 indicates the compounds are selective A2A adenosine receptor agonists.
A useful compound is Applicant elected CGS21680 [0182], a compound of formula IVa, where R30 is hydrogen.  This compound is used as A2A agonist in some of the examples (e.g., Example 6, [0281], with a potent Ki of 11 nM, and having the greatest selectivity of the A2A receptor over the A3 receptor of the compounds presented in Table 6).
Thus, Li teaches treating spinal cord injuries, including those resulting from trauma such as a car accident, or a fall from a horse, with a therapeutically effective amount of an adenosine A2A agonist, including with CGS21680.  With respect to the amendment to claim 1, the trauma does not explicitly state that this trauma is a bone trauma (or that the subject is going to undergo spinal fusion).  The skilled artisan would have recognized that for a serious spinal cord injury resulting from trauma such as a car accident or fall from a horse, would typically have included trauma to at least one of the 33 bones of the spinal cord, or alternatively, for serious injuries, spinal fusion would have been a potential treatment, giving obvious patients within the scope of the traumas taught.  

Alternatively, it would have been obvious to apply the method taught by Li to patients with serious spinal cord injuries that are required to undergo spinal fusion to find relief from complications of the injury to the spinal cord, giving an alternate embodiment of the claims.  The motivation would have been to apply the method to patients with the most serious result of the car accident or horse fall trauma.
Regarding the wherein clause of claim 1, the Examiner notes wherein clause is construed as a characteristic result of the recited administration step, when the patient has suffered trauma to the bone and/or who is going to undergo spinal fusion.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
See also MPEP 2112.02 (II): when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).
See MPEP 2112 (I): 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
The wherein clause amounts to a scientific explanation for the prior art’s functioning, which does not render the old process patentably new to Applicant; and it corresponds to a new function inherently present in the prior art method.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611